PUTNAM, Circuit Judge
(concurring). Without coming to any particular conclusion with reference to the grounds taken by the opinion of the court in this case, I concur in the result reached by it that there ought to be a new trial.
It was settled, so far as we are concerned, in Central Vermont Railway Company v. Bethune, decided .on September 23, 1913, and reported in 206 Fed. 868, 124 C. C. A. 528, that the Employers’ Liability Statutes of the United States do not supersede the common-law doctrine of assumption of risk in cases where the common-law doctrine formerly applied, and no violation of any statute on the part of the defendant is proven. This proposition is in harmony with later decisions of the Supreme Court in various 'cases, the last of which is Seaboard Air Line Railway Company v. Horton, 233 U. S. 492, 34 Sup. Ct. 635, 58 L. Ed. 1062, L. R. A. 1915C, 1, Ann. Cas. 1915B, 475.
The bridge with which the head of the intestate came in contact, causing his death, was not maintained in violation of any statute; but, if maintained through any fault of the Boston & Maine Railroad, it was through fault which was in violation only of the rules of the common law. Therefore, so far as I can perceive, the intestate might have *263assumed the risk of the events which caused his death in accordance with all the rules of the common law.
One of the events in the line of circumstances which preceded his death was the confusion arising out of the unexpected replacing of the locomotive which was intended for the train on which the intestate was killed, by the locomotive which was in fact used thereon. This is now discussed as though it were a question simply of the direct materiality of those circumstances. I think that in that point of view the evidence in reference to the replacing of the locomotive may have been too remote, and should not have been admitted from that point; but it is very evident that that particular group of facts might have been looked at from another aspect — in substance, that, on account of the haste in replacing the locomotive, the locomotive in connection with which the intestate was killed left the station in some degree of confusion. This is quite apparent from the discussion of this line of events by the court in its charge to the jury. From that part of the charge it is quite apparent that the court might have considered, and probably did consider, that the jury might have found that the intestate justly became temporarily unconscious of the conditions with reference to the bridge, on account of his being suddenly called on to remedy the confusion to which I have referred, particularly in looking after the hook for raking the coal, which had been thrown out of its proper place in the confusion, and thus located on the top of the coal on the tender, when otherwise, and ordinarily, it might have remained easily accessible. The record does not make it clear whether or not the case was presented to the jury in this aspect, although it apparently should have been.
The plaintiff in error was entitled to have the case submitted clearly to the jury on the question as to the acceptance of risk, with whatever qualification properly grows out of these suggestions. Therefore I agree that there should be a new trial.